Citation Nr: 1527331	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1962 and August 1965, October 1965 to August 1971, and September 1971 to October 1984.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2004 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  The record was held open for 30 days for the submission of additional evidence.  However, no additional evidence has been received.

Although a Veteran's stated claim may only seek service connection for a particular psychiatric disability, the claim cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for chloracne has been raised by the record in a July 2010 "IRIS" inquiry, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The probative medical evidence is against a finding that the Veteran has a diagnosis of any psychiatric disability, to include PTSD.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD, are not met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in November 2006, April 2007, and October 2007 letters.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA medical records, private medical records, records from the Social Security Administration, Deck Logs from various ships, and responses to stressor verification requests are associated with the claims file.  In April 2007, a prior therapist stated that the Veteran received treatment over 10 years ago and the records had been destroyed.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

The service medical records are negative for any complaints, findings or diagnosis of any psychiatric disorder.  

In a letter dated in June 2005, a fellow service member stated he was on the USS Constellation when the following events happened:  "Broken Arrow, the mutiny, and the anti-American demonstrations in Japan."  He stated that the mutiny happened in early November 1972.  He believed the Broken Arrow happened in November or December of 1972.  

In the Veteran's March 2007 statement in support of his claim for service connection for PTSD, he listed several stressors.  On February 7, 1968, while on the USS Chicago, he was almost swept overboard.  He was under the water for several minutes, the ship changed course, and he was able to grasp the life lines to pull himself to safety.  The next stressor occurred from October 1971 to June 1972 and from January 1973 to October 1973 while on the USS Constellation.  The Veteran was on the flight deck and was witness to a fellow soldier sucked into the jet intake of an A7 aircraft.  At another time, he witnessed two A6 aircraft fly into the ocean and four officers died.  On November 11, 1972, while on the USS Constellation, he stated that while in the storeroom he was removed by at least 100 black sailors who beat him up.  He was released after several hours.  In December 1972, while on the USS Constellation, there was a broken arrow incident.  The bomb detail was loading a nuclear bomb and the device detonated and the parachute was deployed.  General quarters was sounded and the device was finally secured by the "EOD" team.  On December 23, 1982, while on the USS Constellation, the Veteran asserts he was attacked by one of his own sailors with a knife.  He said the sailor was under the influence of illegal drugs and attempted to kill him.  

In a June 2008 rating decision, the RO found that while the evidence of record corroborated the reported "Broken Arrow" incident and a demonstration related to racism on the USS Constellation, the medical evidence did not show a current diagnosis of PTSD related to the claimed stressors.  Service connection for PTSD was denied. 

A January 2009 VA mental health initial evaluation note shows that the Veteran was referred for PTSD symptoms.  The Veteran's chief complaint was that he was having issues with things that happened in Vietnam and what happened on the ship he was on.  The Veteran stated he feared for his life at times while on board ship.  He was on board a cruiser that shot down airplanes that attacked the battle group.  He described an event when there was a mutiny on board ship and the mutineers were African Americans.  He also stated he was scared once on ship when a nuclear device malfunctioned and all hands were called to battle stations.  On another ship, he was almost swept off from a large wave and feared he was going to end up in the ocean.  The Veteran reported that he was treated by psychiatry in 1981 and 1982 in San Diego, while still in the service.  He was treated for anger management.  He did not remember any diagnosis given at that time.  The examiner, a nurse practitioner, diagnosed PTSD.

In a June 2011 letter, a fellow service member stated that he while he was stationed on the USS Constellation, one of the sailors got too close to the intake on a A7 and was sucked in.  He was chewed up and screaming.  Also, while onboard, there was a lot of racial tension between the black and the white sailors.   He stated that white sailors couldn't walk around the ship by themselves without the threat of being assaulted.  He left the ship on November 2, 1972.  

An October 2011 VA PTSD examination report, performed by a VA psychologist, found that the Veteran did not have a diagnosis of PTSD and did not have a mental disorder that conformed with DSM-IV criteria.  The examiner noted the stressors as previously reported by the Veteran.  The Veteran did not meet the full criteria for PTSD and had no mental health diagnosis.  He referred to anger problems after service.  However, he already had problems while attending boot camp at San Diego, where he did not function well.  He had a problem with the company commander and after an altercation he was placed on a 4013 hold for two weeks in lieu of discharging him.  It was also important to note that he consistently reported normal psychiatric functioning following the three stressors that he described, to include in a medical examination report for the purpose of reenlistment dated July 7, 1975, the Veteran indicated a normal psychiatric clinical evaluation with no depression or excessive worry or nervous trouble of any sort.  In a medical examination report for the purpose of reenlistment dated November 19, 1981, the Veteran indicated a normal psychiatric clinical evaluation with no depression or excessive worry or nervous trouble of any sort.  In a medical examination report for the purpose of reenlistment dated June 23, 1982, the veteran indicated a normal psychiatric clinical evaluation with no depression or excessive worry or nervous trouble of any sort.  In a medical examination report for the purpose of retirement dated October 12, 1984, the veteran indicated a normal psychiatric clinical evaluation with no depression or excessive worry or nervous trouble of any sort.  Concerning the symptoms of PTSD, the traumatic events he described were not persistently reexperienced, although he did remember them regularly.  There was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  There were also no persistent symptoms of increased arousal.  There are some issues of irritation and anger, but not a systematic pattern of hypervigilance associated with PTSD.  Therefore the Veteran does not meet full criteria for a diagnosis of PTSD.

The threshold question is whether the Veteran has a psychiatric disability, to include PTSD.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. § 3.304(f) (2014).  The diagnosis of a psychiatric disability, to include PTSD, is a complex medical question.  The Veteran does not possess education or professional experience in mental healthcare.  The complex question of whether a psychiatric disability, to include PTSD, is present requires expertise in mental health diagnostics.  As the Veteran is not demonstrated to have such expertise, his reports are not competent and have no probative value to show a current psychiatric disability, to include a PTSD diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is required to establish a PTSD diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456(2007); 38 C.F.R. § 3.304(f) (2014).  Competent medical evidence means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2014).  The Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

The evidence in support of the claim consists of a positive January 2009 initial VA mental health evaluation performed by a nurse practitioner.  Review of that record show that the PTSD screen was premised on a cursory review of the Veteran's symptoms and does not show detailed analysis in light of the DSM-IV PTSD diagnostic criteria by a qualified clinician.  The Board finds that report is of low probative value to establish a PTSD diagnosis and does not provide information showing that the Veteran met the criteria for the diagnosis.  Significantly, the stressor underlying the diagnosis of PTSD was not provided and the rationale for the PTSD diagnosis was not discussed.  Because of the superficial nature of the January 2009 VA evaluation and the fact that the diagnosis was not rendered by a psychologist or psychiatrist based on testing and application of the applicable DSM criteria, the Board does not find it persuasive to show that a current PTSD diagnosis is warranted.  

By contrast, the October 2011 VA examiner, a psychologist, who is a trained mental health professional, conducted a longitudinal review of the record and provided a medical explanation for why the Veteran's symptoms did not meet the DSM-IV PTSD criteria and also found that the Veteran did not have a mental health disability.  The October 2011 VA examiner's opinion is plausible and consistent with the additional evidence of record, namely VA and private treatment records that are negative for complaints, treatment, or diagnosis of any psychiatric disorder, to include PTSD.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Consequently, the Board considers the October 2011 VA medical opinion to be highly probative evidence weighing against a current PTSD or any psychiatric diagnosis.  The Board finds that report more persuasive because of the greater depth of the report and the greater credentials of the examiner.

In summary, the Board finds the most probative competent medical evidence weighs against a finding that a psychiatric diagnosis of PTSD or other psychiatric diagnosis is warranted.  Therefore, the Board finds that a current psychiatric disability is not demonstrated.  In the absence of the claimed disability, service connection must be denied.  As the preponderance of the evidence is against the claim, service connection for a psychiatric disorder, to include PTSD, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  


REMAND

During the May 2015 Board hearing, the Veteran and representative asserted that the Veteran's hypertension was related to service-connected coronary artery disease.  

The Veteran was provided a VA examination February 2013 to address whether hypertension was secondary to or aggravated by diabetes.  The examiner noted that the Veteran was diagnosed with hypertension in 1998.  The Veteran denied any renal complications.  He had coronary artery disease.  The examiner opined that the Veteran's hypertension was less likely than not (50 percent or lesser probability) due to or caused by or aggravated by service-connected diabetes.  The examiner explained that hypertension was well-controlled.  Laboratory results do not reveal any renal involvement.  It was less likely than not due to or aggravated by service-connected diabetes.  

During the May 2015 Board hearing, the Veteran testified that hypertension was related to service, or in the alternative, related to service-connected coronary artery disease.  The Veteran has not yet been provided a VA examination that addresses the theory of service connection on a direct basis or as secondary to his service-connected coronary artery disease.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Consideration of all theories of entitlement raised by the claimant or the evidence of record is required as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Thus, to fairly decide the merits of the Veteran's claim for service connection for hypertension, the Board finds that a remand is warranted to provide the Veteran an additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of what evidence is needed to support a claim for secondary service connection.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 4398 (1995).

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of hypertension.  The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided.  The examiner is requested to address the following:

(a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to active service or manifested within one year of separation from service.

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected coronary artery disease.  The examiner should address the lay testimony provided.

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected coronary artery disease.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


